Citation Nr: 1823645	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for hepatitis B.

3.  Entitlement to service connection for cervical spondylosis (claimed as neck injury/pain).

4.  Entitlement to service connection for arthritis of the lumbar spine (claimed as back injury/pain).

5.  Entitlement to service connection for a right ankle condition (claimed as a broken ankle).

6.  Entitlement to service connection for a right knee sprain (claimed as bilateral knee pain/injury).

7.  Entitlement to service connection for a left knee sprain (claimed as bilateral knee pain/injury).

8.  Entitlement to service connection for blisters and sores of the feet.

9.  Entitlement to service connection for a rash around the neck and collarbone.

10.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental condition, to include PTSD).


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1974 to April 1975 and from June 1975 to June 1979.  He subsequently had additional periods of active duty for training (ACDUTRA) in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the record contains numerous psychiatric diagnoses, including adjustment disorder and depressive disorder, and the Veteran has contended that he has PTSD.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's appeal must be remanded at this time.  As an initial matter, Board may not consider additional evidence submitted by a claimant that has not previously been reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c).  However, in cases where the Substantive Appeal was filed on or after February 2, 2013, 38 U.S.C. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by the claimant or the claimant's representative, unless there is a specific request that the AOJ initially review the submitted evidence.  See also VA Fast Letter 14-02 (May 2, 2014).

Here, the AOJ most recently issued a Statement of the Case (SOC) and considered the evidence of record in August 2014.  Since that time, VA secured numerous additional medical treatment records relating to the period after August 2014 that are potentially relevant to the Veteran's claims for service connection and increased evaluations.  As these records have not been considered by the AOJ in connection with the appeal currently before the Board, the Board is obligated to remand the appeal for initial AOJ consideration.

Similarly, VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).  Here, the Veteran contends that many of the orthopedic disabilities for which he is seeking service connection arose out of an accident during which he fell off of a truck during a period of ACDUTRA.  Unfortunately, the record does not contain any indication that VA has attempted to verify all periods of ACDUTRA or inactive duty for training (INACDTURA) and ensured that the record contains all obtainable medical records pertaining to those periods of service.  

Likewise, the record also contains numerous statements regarding stressors that he contends can support the basis for a service connection claim for PTSD.  For instance, in a December 2012 statement, the Veteran reported that he was present during an accident involving a tank while stationed at Fort Irwin that killed a lieutenant and a fellow soldier and that in the summer of 1979 he was present when a civilian was killed in a vehicle accident.  However, the record does not indicate that VA has made all reasonable efforts to verify these stressors.

VA's duties to assist may also in certain circumstances require VA to provide a medical evaluation.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran has been evaluated for his psychological and knee conditions in February 2013, he was not evaluated for his skin, foot, ankle, back, or neck disabilities.  Nevertheless, the record includes competent reports of rashes, blisters, and orthopedic pain in the Veteran's back, neck, and ankle, which the Veteran contends have continued since service.  As there is competent evidence that may satisfy McLendon, the Board finds that there is sufficient evidence in the record to warrant medical examinations for these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to provide specific information regarding the precise nature and time period for the alleged stressors he claims have caused his PTSD, to include the incidents reported in the Veteran's December 2012 statement.  If any information is provided, contact the appropriate authorities to attempt to corroborate any alleged stressor.  If it is determined that any record is unavailable, make a formal finding of the unavailability of the Veteran's service records and document all attempts made to obtain alternative records

3.  Contemporaneously with item two, contact the Veteran and ask him to identify any periods of ACDUTRA or INACDUTRA and then contact the Department of the Army, the National Personnel Records Center, or any other appropriate source to verify any periods of ACDUTRA or INACDUTRA.  Obtain any outstanding service treatment records for any such period of service and document all attempts to obtain this information, to include negative responses.  The Board notes that a simple point statement is insufficient and the AOJ should make all reasonable efforts to identify the specific start and end dates for all such periods.  If it is determined that any record is unavailable, make a formal finding of the unavailability of the Veteran's service records and document all attempts made to obtain alternative records

4.  After completing items one through three, schedule the Veteran for VA medical examinations to determine the nature and etiology of any current skin disease involving the neck or collarbone, foot blisters or other skin-related podiatric condition, right ankle condition, cervical spine condition, and lumbar spine condition.  The examiner or examiners who evaluate the Veteran should be provided a complete copy of the claims file and note review of the record in the examination report.  All tests or studies deemed necessary should be conducted and a detailed medical history should be solicited.  

For each claimed condition, the examiner is asked to provide an opinion and a complete rationale stating whether it is at least as likely as not (50 percent probability or greater) that the claimed condition arose in or is otherwise etiologically related to service.

5.  Finally, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).

_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




